872 F.2d 1027
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vernon NEWSOME, Petitioner-Appellant,v.Billy COMPTON, Warden, Respondent-Appellee.
No. 88-5678.
United States Court of Appeals, Sixth Circuit.
April 5, 1989.

1
Before ENGEL, Chief Judge, BOGGS, Circuit Judge, and AVERN COHN, District Judge.*

ORDER

2
This pro se Tennessee prisoner appeals the district court's judgment dismissing his petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Vernon Newsome challenged his convictions for armed robbery and aggravated rape.  In his application for a writ of habeas corpus, Newsome alleged five trial court errors:  (1) failure to suppress pretrial identification, (2) denial of Newsome's request to examine a police report, (3) exclusion of evidence that the victim had prior convictions for filing false police reports, (4) denial of Newsome's motion for mistrial based on the prosecution's failure to disclose that Newsome refused to make a written statement following his arrest, and (5) improper jury instructions on a charge which was dismissed prior to trial.


4
The district court issued a memorandum opinion and order dismissing Newsome's second, third and fourth claims and requiring respondent to answer Newsome's remaining claims.  The district court explained that these claims failed to raise constitutional grounds for relief.  Subsequently, the district court issued an opinion and order dismissing the petition.  On appeal, Newsome asserts that the district court erred by failing to consider his claims of improperly excluded impeachment evidence, the lack of opportunity to examine the arresting officer's report, and the prosecution's failure to disclose his refusal to make a written statement.


5
Upon review, we conclude that the district court properly rejected Newsome's second, third and fourth claims as matters arising under state law.  As such, these claims are not reviewable in a petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.   See Spalla v. Foltz, 788 F.2d 400, 405 (6th Cir.), cert. denied, 479 U.S. 935 (1986).


6
Newsome's remaining claims are deemed abandoned and are not reviewable.   See McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986).


7
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation